                  Case
                  Case 2:19-cv-01511-ILRL-DMD
                       2:19-cv-01511-ILRL-DMD Document
                                              Document 5
                                                       3 Filed
                                                         Filed 05/28/19
                                                               02/21/19 Page
                                                                        Page 1
                                                                             1 of
                                                                               of 2
                                                                                  2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                              for the
                                                   Eastern District
                                                __________  DistrictofofLouisiana
                                                                         __________

                                                                 )
                                                                 )
                                                                 )
                                                                 )
                            Plaintiff(s)                         )
                                                                 )
                                v.                                      Civil Action No.
                                                                 )
                                                                                            B(3)
                                                                 )
                                                                 )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           CLERK OF COURT


Date:
                                                                                      Signature of Clerk or Deputy Clerk



                  Feb 21 2019
                    Case
                    Case 2:19-cv-01511-ILRL-DMD
                         2:19-cv-01511-ILRL-DMD Document
                                                Document 5
                                                         3 Filed
                                                           Filed 05/28/19
                                                                 02/21/19 Page
                                                                          Page 2
                                                                               2 of
                                                                                 of 2
                                                                                    2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)          Bloomin' Brands, Inc.
 was received by me on (date)             2/21/19                       .

               I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                   , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

               I returned the summons unexecuted because                                                                         ; or

               Other (specify): Delivered March 5, 2019 via USPS Certified Mail to: Bloomin' Brands, Inc.
                                                                                                    2202 North West Shore Blvd.          .
                                                                                                    Tampa, FL 33607
           My fees are $                           for travel and $                   for services, for a total of $                     .


           I declare under penalty of perjury that this information is true.


 Date:      03/12/2019                                                            /s/ Kenneth C. Bordes
                                                                                              Server’s signature

                                                                        Kenneth C. Bordes, Attorney at Law, LLC
                                                                                          Printed name and title




                                                                      2725 Lapeyrouse St., New Orleans, LA 70119
                                                                                              Server’s address

 Additional information regarding attempted service, etc:
